Citation Nr: 1512058	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to February 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied the Veteran's petition to reopen a claim of service connection for a left knee disorder, finding that new and material evidence had not been submitted.  The Board remanded the case in November 2013 and instructed the agency of original jurisdiction (AOJ) to obtain records of the Veteran's award of benefits from the Social Security Administration (SSA), as well as private treatment records identified by the Veteran and ongoing records of his treatment with VA providers, and then re-adjudicate the claim.  The AOJ obtained the identified SSA and VA treatment records and attempted to obtain private treatment records but was informed that such records were unavailable.  The AOJ notified the Veteran as to which records had been deemed unavailable and subsequently issued a supplement statement of the case in January 2015 in which it again denied the Veteran's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

A claim of service connection for a left knee disorder was originally denied in a rating decision dated in January 2009.  The Veteran did not appeal that decision, and new and material evidence was not submitted within one year of its issuance.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2014).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2014).  In this case, as relevant service treatment and personnel records have been added to the record since the January 2009 decision, the Board will adjudicate the claim of service connection for a left knee disorder on a de novo basis.  Accordingly, the issue on appeal has been characterized as stated above.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2013.  A transcript of the hearing has been associated with the Veteran's claims file.

(A claim of service connection for a psychiatric disability was previously on appeal, but this claim was granted by the AOJ in January 2015.)


FINDING OF FACT

Any left knee disorder the Veteran currently experiences is not related to military service or an event of service origin.


CONCLUSION OF LAW

The Veteran does not have a left knee disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through December 2008 and March 2012 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the December 2008 and March 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2008 and March 2012 notice letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the December 2008 and March 2012 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  To that end, the Veteran's service treatment records, as well as all available post-service treatment records from VA and private treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran has also submitted records from his award of benefits from the Social Security Administration (SSA).  The Veteran also underwent VA examination concerning his claim in June 2012, the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examination considered all of the pertinent evidence of record, to include statements given by the Veteran, and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in June 2013.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Analysis

Here, the Veteran contends that he has a left knee disorder as a result of injuries he sustained to his knee while on active duty.  Thus, the Veteran contends that service connection for a left knee disorder is warranted.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Review of the Veteran's service treatment records reflect that he was seen in May 1978 for complaints of left knee pain, stiffness, and swelling for three days following an "accident"; he was noted at the time to have a good range of motion but some acute swelling.  An x-ray showed a questionable fracture, but no diagnosis was assigned, and no report of follow-up treatment is of record.  At his January 1980 separation examination, the Veteran was found to have a normal musculoskeletal system and lower extremities bilaterally.  At that time, the Veteran responded "No" when asked on his medical history report if he experienced swollen or painful joints, arthritis, or a "trick" or locked knee.  Later reports of medical examination conducted in July 1983, March 1984, and June 1985, during the Veteran's Reserve service, all reflect a normal musculoskeletal system and normal lower extremities bilaterally.  Similarly, the Veteran responded on contemporaneous reports of medical history that he experienced no arthritis or "trick" or locked knee.  On one occasion, in March 1984, he responded "Yes" when asked if he had ever experienced swelling in his joints; at that time, the examining physician noted only that he had a history of left knee swelling in 1976; no current disability or complaints were documented.

Post-service treatment records reflect that the Veteran was first seen in August 2006 for complaints of left knee pain, locking, and popping, which he reported had begun following an in-service injury to the knee.  Radiological study conducted at that time revealed minimal degenerative changes.  At a September 2006 treatment visit, the Veteran made similar complaints and was diagnosed with probable patellofemoral syndrome.  He sought treatment for left knee pain on multiple occasions in 2007 and reported to a physician in August 2007 that he had a history of a "torn ligament" in his left knee.  A physician noted in January 2007 that the Veteran "tends to ramble on blaming the Navy for his ... knee pain" and diagnosed left knee arthralgia at that time.  The Veteran was again seen in December 2008 for complaints of left knee pain, which he stated was due to a "remote injury in the military."  He underwent MRI study at that time, which revealed degenerative osteophytes, joint effusion, and a medial meniscus tear.  He underwent knee surgery in March 2009 to repair his meniscal tear and has continued to seek treatment for left knee pain since that time.  

The Veteran underwent VA examination in June 2012.  Report of that examination reflects that the examiner considered the Veteran's history of injury to his left knee in service and problems since that time.  The examiner conducted radiological study and diagnosed the Veteran with degenerative joint disease and torn medial meniscus of the left knee.  In his opinion, the VA examiner found it to be less likely than not that the Veteran's current degenerative joint disease and torn medial meniscus of the left knee were etiologically linked to his time in service.  In so finding, the examiner explicitly considered the single in-service complaint of knee pain but found that no chronic disorder had existed in service.  The examiner acknowledged the Veteran's complaints regarding continuity of symptomatology but noted that he had not sought treatment for any left knee complaints for many years after his separation from service, despite having sought treatment for a multitude of other disorders.  Consequently, the examiner concluded that any relationship between the Veteran's current knee disorder and his time in service was doubtful.

The Veteran has also submitted written statements to VA in support of his service connection claim, and he testified before the undersigned Veterans Law Judge at a hearing in June 2013.  To that end, the Veteran has stated on each such occasion that he injured his knee in a fall during military service.  He has further contended that he has had problems with knee pain since service.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the question of whether a disability such as degenerative joint disease and torn medial meniscus of the left knee is related to the Veteran's service is a medical question requiring expertise, the Board relies in large measure upon the VA examiner's June 2012 opinions in making its determination.  The examination report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The VA examiner's opinion specifically addressed causation, clearly indicating that the Veteran's current left knee disability was unrelated to his military service, including to the single in-service report of knee pain.  The examiner offered a clear and well-reasoned rationale for his opinion that the Veteran's current knee disability was less likely than not related to service, relying on the examination report and his medical expertise as well as current medical knowledge in concluding that any connection between the Veteran's service and his current left knee disability was doubtful.  Specifically, the examiner noted that there was no documentation in the record to establish an etiological link between service and the Veteran's current degenerative joint disease and torn medial meniscus of the left knee, which were first diagnosed and treated many years after his separation from service.  Taking into consideration the medical evidence of the Veteran's current claimed disability, as well as the findings of the VA examiner, the Board finds that there is absent from the record persuasive evidence to establish that a current knee disability is linked to the Veteran's time in service.

The Board finds that the medical evidence from the June 2012 VA examiner's well-reasoned opinions-based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge-is persuasive.  In arriving at his opinion, the VA examiner independently considered the Veteran's contentions concerning the etiology of his claimed disorder.  The examiner nevertheless concluded that the Veteran's current left knee disorder was not likely due to service.  These findings are bolstered by the reports of the Veteran himself, who at his January 1980 separation report of medical history responded "No" when asked specifically if he experienced a "trick" or locked knee.  As noted above, the Veteran repeatedly denied experiencing any knee problems when asked during post-service medical history reports in July 1983, March 1984, and June 1985.  In addition, post-service treatment records reflect no complaints or diagnosis of any chronic knee problems until at least 2006, as noted above.  

The June 2012 VA examiner provided a report that fully considered the Veteran's history, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions.  Thus, the Board relies upon the VA examiner's opinion in making its determination.  As discussed above, the June 2012 VA examination report specifically addressed causation, indicating that the Veteran's current degenerative joint disease and torn medial meniscus of the left knee is not etiologically linked to service.  Additionally, the examiner offered a clear and well-reasoned rationale for his opinion that the evidence contained in the Veteran's claims file supported a conclusion that his current left knee disability did not begin in service, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any such etiological relationship was doubtful.  For these reasons, the Board concludes that the June 2012 VA examiner's opinion is of sufficient weight to decide this appeal.

The Board has considered the Veteran's contentions that his current left knee disorder is etiologically linked to his time in service.  However, the Board notes that in order for the claim of service connection to be granted, the record would have to contain competent evidence linking his current left knee disorder to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between any current left knee disorder and service.  Thus, although the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on a medical question such as this.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant his claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his claimed left knee disorder is not etiologically linked to military service.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current left knee disorder have little probative value.

In so finding, the Board finds particularly persuasive the Veteran's negative responses on his January 1980 separation report of medical history, when he responded "No" when asked directly if he experienced any knee problems.  This medical information-provided contemporaneously with his time on active duty-directly contradicts the Veteran's later claim that he has had knee problems continuously since his time in service.  The absence of any indication in the record until 2006 also supports the conclusion that the Veteran did not experience chronic knee problems either during service or shortly thereafter.  The Veteran's contemporaneous responses at the time of his January 1980 separation medical history report, as well as multiple negative responses in the immediate years following his separation from service, are more credible than his recollections more than twenty years after the fact and made in the context of a claim for monetary benefits.  Consequently, the Board finds that the Veteran's assertion of having developed a chronic left knee disorder while on active duty that has continued to the present is not credible.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for a left knee disorder must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against these claim of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


